UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6508



GIOVANNI SUAREZ-CISNEROS, a/k/a Javier Gio-
vanni Suarez-Cisneros,

                                             Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden; ATTORNEY GENERAL OF
VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-270-AM)


Submitted:   October 20, 2000             Decided:   October 31, 2000


Before WIDENER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Giovanni Suarez-Cisneros, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Giovanni Suarez-Cisneros appeals the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000), and denying his motion for reconsideration. We

have reviewed the record and the district court’s orders and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See Suarez-Cisneros v. Dewalt, No. CA-00-270-AM (E.D. Va.

Mar. 6 & 29, 2000).*     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
         Although the district court’s final order is marked as
“filed” on March 28, 2000, the district court’s record shows that
it was entered on the docket sheet on March 29, 2000. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                   2